EXHIBIT 10.3
 
[img1.jpg] Northern Alberta Oil Ltd.

--------------------------------------------------------------------------------

Suite 700, 10150 – 100 Street NW, Edmonton, Alberta, T5J 0P6
Reception: 780-409-8144   Fax: 780-409-8146


June 16, 2014




TO:         Mr. Malik Youyou
[ADDRESS]
[CITY, STATE/PROVINCE, ZIP/POSTAL CODE]
[COUNTRY]


Dear Sir:
 
RE:        Acquisition of Royalty Interest
 
This letter sets out the agreement ("Agreement") reached between Malik Youyou as
vendor ("Youyou"), and Northern Alberta Oil Ltd. ("NAOL") as purchaser regarding
the transfer and sale by Youyou of all of his interest in the Royalty Agreement
and Royalty (both as hereinafter defined) upon the terms and conditions set
forth herein.
 
Definitions
 
In this Agreement the following terms have the following meanings:
 
"Youyou Assets" means a 2.5% royalty interest out of the 6.5% royalty interest
described in the Royalty Agreement;
 
"Royalty" means all right, title and interest granted to the grantee pursuant to
the Royalty Agreement;
 
"Royalty Agreement" means that royalty agreement purportedly made between Mikwec
Energy Canada Ltd., as grantor, and Nearshore Petroleum Corporation, as grantee,
dated December, 12, 2003; and
 
"Trust Agreement" means the Recognition of Trust made by Nearshore Petroleum
Corporation in favour of 1004731 Alberta Ltd., Gordon Taylor and Muzz
Investments Inc. dated December, 12, 2003.
 
Acquisition
 
1.
Youyou hereby agrees to sell, assign and transfer to NAOL his entire right,
title and interest in the Youyou Assets on the terms and subject to the
conditions set out in this Agreement (the "Sale Transaction"), effective as of
June 16, 2014 (the “Effective Date”). All benefits and liabilities shall be
adjusted between Youyou and NAOL as of the Effective Date.

 
 
 

--------------------------------------------------------------------------------

 
 
Consideration
 
2.
In consideration for the sale and transfer to NAOL of the Youyou Assets, NAOL
will, on Closing, pay Youyou’s cost of One Million Seven Thousand Dollars US
($1,007,000 Dollars US) to Youyou.  Payment to Youyou will take place the next
business day after NAOL exercises its option.  It is understood that NAOL will
have to withhold 50% of the purchase price until it receives permission from the
Canadian Revenue Agency (“CRA”) to pay the remainder of the payment which was
withheld.  If NAOL does not receive the aforementioned CRA permission before,
June 6 2014, then it has to submit the withheld portion to the CRA; but will
assist Youyou in reclaiming any withholding back from the CRA that he is
eligible for.

 
Closing and Definitive Agreements
 
3.
Closing of the transactions contemplated herein (the "Closing") will be after
NAOL exercises its option to purchase Andora’s 3% gross overriding royalty under
this contract or on such other date as the parties may agree (the "Closing
Date"), to be held at the City of Edmonton, Canada, or at such other place and
time as the parties may agree.

 
Mutual Closing Conditions
 
4.
This Agreement and the Closing hereof is subject to the parties executing and
delivering a mutually acceptable conveyance document.

 
Youyou Closing Conditions
 
5. 
The obligations of Youyou to close the Sale Transaction are subject to:

 
 
(a)
receipt of the consideration; and

 
 
(b)
compliance with Canadian Tax regulations regarding the sale of Canadian Taxable
Property including, but not limited to, applying for a Canadian Tax Clearance
certificate and providing the same to NAOL or, alternatively, allowing NAOL to
withhold the appropriate amount from the sales proceeds and submit it to the
Canadian Tax authorities; and

 
 
(c)
performance by NAOL of its obligations under this Agreement.

 
NAOL Closing Conditions
 
6. 
The obligations of NAOL to close the Sale Transaction are subject to:

 
 
(a)
performance by Youyou of his obligations under this Agreement; and

 
 
(b)
the representations and warranties contained in Section 7 hereof shall be true
and correct at the date of Closing.

 
 
2

--------------------------------------------------------------------------------

 
 
Representations of Youyou
 
7.
Youyou represent and warrant to NAOL that Youyou has not encumbered or disposed
of any interest in the Youyou Assets.

 
Covenants
 
8.1 
Youyou hereby covenants to NAOL that:

 
 
(a)
Youyou shall not, without the prior written consent of NAOL, enter into any
transaction which would cause any of its representations or warranties or
agreements contained in this Agreement to be incorrect or to constitute a breach
of any covenant or agreement of Youyou herein;

 
 
(b)
Youyou will not transfer any of its interest in the Royalty Agreement, the Trust
Agreement or the Royalty to any other party except in accordance with the terms
of this Agreement.

 
8.2
By this Agreement NAOL fully and finally releases all claims which NAOL may have
against Youyou in any way pertaining to the Youyou Assets, subject only to
Section 7 hereof.  NAOL shall indemnify and hold harmless Youyou from and
against all costs, liabilities and expenses of any nature relating to the Youyou
Assets accruing after the Effective Date.

 
Binding Agreement
 
9.
Upon acceptance of the terms of this Agreement by all of the parties hereto,
this Agreement shall be deemed to constitute a valid and legally binding
agreement.

 
Confidentiality
 
10.
Neither NAOL nor Youyou will release nor publish terms and conditions of this
Agreement except as required by regulations or law.

 
General
 
11.
All Youyou's legal costs in connection with the preparation of this Agreement
and the completion of the transactions contemplated herein shall be for the
account of Youyou, whether or not the transactions contemplated hereby are
completed. NAOL will pay its own legal costs arising from of this Agreement and
any definitive agreements prepared by NAOL's legal counsel.

 
12.
This Agreement shall be governed and interpreted in accordance with the laws of
the Province of Alberta.

 
13.
This Agreement may be executed in counterparts with the same effect as if each
of the parties hereto had signed the same document and all counterparts will be
construed together and constitute one and the same instrument.

 
 
3

--------------------------------------------------------------------------------

 
 
14.
Neither party may assign their interest in this Agreement without the consent of
the other party, not to be unreasonably withheld.

 
15.
This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representatives,
successors and permitted assigns.

 
16.
All representations and warranties set out in this Agreement shall expire one
year after the Closing Date.

 
17.
This Agreement, together with the conveyance document to be executed at Closing
represents and will represent the entire agreement between the parties with
respect to the transactions contemplated herein and supersedes all other prior
agreements, understandings, negotiations and discussions.

 
If the foregoing correctly sets out the terms of our agreement, please execute
this letter in the space provided.
 
NORTHERN ALBERTA OIL LTD.
 
MR. MALIK YOUYOU
         
Per:
             
/s/ Malik Youyou
 
/s/ Curtis Sparrow
 
Name: Curtis J. Sparrow
 
Name: Malik Youyou
 
Title: President
 
Title:
 

 
 
4

--------------------------------------------------------------------------------